DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belson et al. (US 2008/0300574 A1).
With regard to claim 1, Belson et al. teach a medical method, comprising: inserting a distal end of a catheter assembly into a vein of a patient through an access point (Fig. 7 shows the device in an initially inserted position), the catheter assembly including a catheter positioned coaxially over a needle (Fig. 7 catheter 13, needle 8), and a guidewire positioned in a lumen of the needle (Fig. 7 guidewire 11), the guidewire including a coiled safety tip having a coiled configuration outside of the lumen of the needle (Fig. 8) and a straightened configuration inside the lumen of the needle (Fig. 7); sliding the coiled safety tip out of a distal end of the needle and into the vein of the patient, the coiled safety tip transitioning from the straightened configuration to the coiled configuration in the vein of the patient (Fig. 8 [0030]); advancing the guidewire, the needle, and the catheter concurrently from a first position in the vein to a second position in the vein, wherein a second length of the catheter in the vein at the second position is greater than a first length of the catheter in the vein at the first position (in order for the device to be inserted 
With regard to claim 2, see slider 9/4 (Fig. 8, [0030]).
With regard to claim 3, see [0030], as shown in Figs. 3 and 7 the proximal end of 13 is within the housing in area 27, as 9/4 is moved forward it engages 6, which engages 2, which engages the catheter hub/housing 27 via housing portion 1 (Figs. 1-3).  As such the slider engages the proximal end of the catheter and needle via the device components.  From this position as the device is moved as a whole which includes the slider to advance the catheter, needle, and guidewire.
With regard to claim 4, see [0030].
With regard to claim 5, see [0018], [0022] and [0030], as 9/4 is moved forward a pin 25 extends from the distal surface of the slider 4 and is configured to reversibly engage with a hole, step, boss or similar mating feature 26 on the proximal end of the needle carrier 6 which is locked to 2 (Fig. 1).  As such member 2 is effectively locked to the hub 27 of the catheter via housing 1 in this position the slider is taken as locked to the hub.
With regard to claim 7, see housing 1, hub 27, and slider 9/4 (Figs. 1, 3, 7, 8, [0030]).
With regard to claim 8, see [0030], the housing is removed so a fluid source can be attached to the hub 27.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson et al. (US 2008/0300574 A1) as applied to claim 1 above, and further in view of Cohn et al. (US 5830224) 
With regard to claim 6, Belson et al. teach extending the coiled safety tip beyond the distal end of the catheter (Fig. 8).  Belson et al. does not disclose the coil (Fig. 5B) is extended by a distance in a range from 5 mm to 100 mm. Cohn teaches a guidewire extended for 100 mm from a distal end of a catheter (Col. 27, lines 50-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to extend the coil beyond the distal end the catheter of Belson et al. (Fig. 8), as taught by Cohn since doing so would facilitate the positioning of the catheter in the desired place.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson et al. (US 2008/0300574 A1) as applied to claim 7 above.
With regard to claims 9 and 10, the slider includes pin 10 (Fig. 1) and engagement member 25 attached to the pin which mates with a hole, step, boss or other mating feature of the housing as the slider moves ([0022]).  As the slider moves distally 25 engages 6, which engages 2, which engages the catheter hub/housing 27 via housing portion 1 and the slider can rotate to allow uncoupling ([0022], [0030]).  Belson et al. do not disclose a pair of engagement members mating with a pair of holes.  However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to add an additional engagement member, to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, such duplication would provide for additional securement and still yield the same predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fonger et al. (US 5,190,528) which discloses a guidewire, needle and catheter advanced concurrently together (Col. 2 lines 42-46).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783